           Case 1:19-cv-01278-RBW Document 97 Filed 10/05/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
JASON LEOPOLD and                       )
BUZZFEED, INC.,                         )
                                       )
                  Plaintiffs,          )
                                       )
      v.                               )     Civil Action No. 19-1278 (RBW)
                                       )
UNITED STATES DEPARTMENT OF            )
JUSTICE, et al.,                        )
                                        )
                  Defendants.          )
_______________________________________)
                                       )
CABLE NEWS NETWORK,                     )
                                       )
                  Plaintiff,           )
                                        )
      v.                               )     Civil Action No. 19-1626 (RBW)
                                        )
FEDERAL BUREAU OF INVESTIGATION, )
                                       )
                  Defendant.           )
_______________________________________)

                                        AMENDED ORDER

          In accordance with the oral rulings issued by the Court at the motions hearing held on the

same date via teleconference, it is hereby

          ORDERED that the Plaintiffs’ Motion to Enforce Orders of November 28, 2019 and

December 16, 2019, ECF No. 54, is DENIED AS MOOT WITHOUT PREJUDICE. It is

further

          ORDERED that the plaintiffs’ Motion to Modify Orders of February 5, 2020 and June 9,

2020, ECF No. 81, is GRANTED IN PART AND DENIED IN PART. The motion is granted

to the extent that the plaintiffs seek an order from this Court requiring that the United States
           Case 1:19-cv-01278-RBW Document 97 Filed 10/05/20 Page 2 of 2




Department of Justice (the “Department”) release, before the November 2020 presidential

election, the non-exempt portions of the typewritten narratives of all the FD-302 forms created

by the Federal Bureau of Investigation (“FBI”) in conjunction with Special Counsel Robert

Mueller’s investigation into Russian interference in the 2016 United States presidential election.

The motion is DENIED in all other respects. It is further

        ORDERED that, on or before October 9, 2020, the government agencies to which the

Department has sent typewritten narratives of the FD-302s for consultation shall complete their

review of such documents. In the event that any agency cannot comply with the Court’s

deadline, a representative from that agency and the Department shall appear before the Court for

an ex parte hearing on October 7, 2020, at 9:00 a.m. 1 It is further

        ORDERED that, on or before October 30, 2020, the Department shall produce to the

plaintiffs the non-exempt portions of the typewritten narratives of all the FD-302 forms created

by the FBI in conjunction with Special Counsel Robert Mueller’s investigation into Russian

interference in the 2016 United States presidential election, including the typewritten narratives

of the FD-302s that were provided to other government agencies for consultation.

        SO ORDERED this 5th day of October, 2020.


                                                                       REGGIE B. WALTON
                                                                       United States District Judge




1
 In the event that the ex parte hearing will have to be conducted, counsel for the Department shall advise the Court
of the need for the hearing on or before October 5, 2020, so that the Court can coordinate where and how the hearing
will be conducted in light of the COVID-19 pandemic.


                                                         2
